ORDER

PER CURIAM:
AND NOW, this 3rd day of February, 2004, there having been filed with this Court by Linda Breitlauch her verified Statement of Resignation dated August 25, 2003, stating that she desires to resign from the Bar of the Commonwealth of Pennsylvania in accordance with the provisions of Rule 215, Pa.R.D.E., it is
*1036ORDERED that the resignation of Linda Breitlauch be and it is hereby accepted and she is DISBARRED ON CONSENT from the Bar of the Commonwealth of Pennsylvania; and it is further ORDERED that she shall comply with the provisions of Rule 217, Pa.R.D.E. Respondent shall pay costs, if any, to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.